NUMBER 13-19-00553-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


CITY OF DONNA, TEXAS,                                                      Appellant,

                                           v.

IAM INSURANCE AGENCY,                                                      Appellee.


               On appeal from the County Court at Law No. 7
                        of Hidalgo County, Texas.



                        MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Hinojosa and Tijerina
             Memorandum Opinion by Justice Hinojosa

      Appellant, the City of Donna, Texas (the City), filed a notice of appeal from a

judgment rendered in favor of appellee, IAM Insurance Agency, in a lawsuit regarding the

City’s award of a contract pertaining to insurance broker services.
       The City’s brief in the above cause was due on February 18, 2020. On February

27, 2020, the Clerk of this Court notified the City that its brief had not been timely filed

and that the appeal was subject to dismissal for want of prosecution under Texas Rule of

Appellate Procedure 38.8(a)(1), unless within ten days from the date of this letter, the City

reasonably explained the failure and the appellee was not significantly injured by the

City’s failure to timely file a brief. See TEX. R. APP. P. 38.8(a); id. R. 42.3(b). To date, more

than eleven months have passed and the City has not filed a response to the Court’s

directive. The City has failed to either reasonably explain its failure to file a brief, file a

motion for extension of time to file its brief, or file its brief.

       The Court, having examined and fully considered the documents on file and the

City’s failure to file its brief, is of the opinion that this appeal should be dismissed. See id.

R. 38.8(a) (authorizing the court to “dismiss the appeal for want of prosecution,” if

appellant fails to timely file a brief, “unless the appellant reasonably explains the failure

and the appellee is not significantly injured by the appellant’s failure to timely file a brief”);

id. R. 42.3(b),(c) (authorizing the court to dismiss an appeal “for want of prosecution” or

“because the appellant has failed to comply with a requirement of [the appellate rules], a

court order, or a notice from the clerk requiring a response or other action within a

specified time”); Smith v. DC Civil Constr., LLC, 521 S.W.3d 75, 76 (Tex. App.—San

Antonio 2017, no pet.). Accordingly, we dismiss this appeal for want of prosecution and

because appellant failed to comply with the requirements of the appellate rules and

directives from the Clerk. See TEX. R. APP. P. 42.3(b),(c).

                                                                     LETICIA HINOJOSA
                                                                     Justice
Delivered and filed on the
4th day of February, 2021.


                                                  2